DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed January 28, 2021. Claims 1-3,6-7,9-21 are pending, in which claims 9-10,12,14-20 are non-elected, without traverse.  Claims 4-5,8 were canceled. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,21 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Naijo (2017/0358630).
Re-claim 1, Naijo teaches (at Figs 2-3; paragraphs 48-67) a display device comprising: a base substrate; and a light emitting device (110; Fig 2; para 48) and a light receiving device (120; Fig 2; para 48) which are disposed on the base substrate 100, wherein the light emitting device comprises: a first light emitting electrode 111 (para 52) disposed on the base substrate 100 and a light emitting layer 115 (para 54; Fig 2) disposed on the first light emitting electrode 111 and emitting a first light, a lower donor layer 112 (Fig 2, para 53-67, where a hole transport layer 112 functions the same as the donor layer 122, and as the same layer, para 64-66) disposed between the first light emitting electrode 111 and the light emitting layer 115, and including a donor material, and an upper acceptor layer 113 (Fig 2, para 53-67, where an electron transport layer 113 functions the same as the acceptor layer 123, and as the same layer, para 64-66) disposed on the light emitting layer and including an acceptor material, and wherein the light .

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 2,3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Naijo (2017/0358630) taken with Takeda (9,663,711).
Naijo teaches (at Figs 2-3; paragraphs 48-67) the display device as applied  to claims 1,21 above and fully repeated herein; where Re-claim 2, the light receiving layer (Fig 2, para 53-67; and para 64-66 for the same layer) of the light receiving device 120 comprises the donor layer 122 comprising the donor material and the acceptor layer 123 comprising the acceptor material.
Re-claims 2-3: Han already teaches the light receiving layer of the light receiving device comprising the donor material and the acceptor material, but lacks detailing about HOMO and LUMO energy levels in eV and materials of the donor material.  Re-claim 13, Han already 
However, Takeda teaches (at col 3, line 10 to col 4, line 6) the materials having HOMO energy level of greater than -6.0 eV and less than or equal to -5.0 eV (col 4, lines 1-6; col 48) and LUMO energy level of greater than or equal -3.5 eV and less than or equal -2.5 eV  (col 3, lines 10-42, col 48), wherein the donor and acceptor materials (col 70, line 36 to col 74; col 14, lines 23-60; col 81, line 63 to col 82, line  42) used for the materials at least include NPB, TPD, MTDATA, TDATA; and wherein the materials at least include TAZ, Bphen, BCP, Alq, etc..  Re-claim 13, Takeda also teaches (at col 1, lines 15-28) the display device comprising the organic electroluminescent (EL) device. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Naijo by selecting the HOMO energy level of greater than -6.0 eV and less than or equal to -5.0 eV and the LUMO energy level of greater than or equal -3.5 eV and less than or equal -2.5 eV, and the materials thereof, as taught by Takeda, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and because of these materials are alternative and art recognized equivalent materials for forming the display device, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).   Also, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Han by employing the organic electroluminescent (EL) device, as taught by Takeda, because of the desirability to form an efficient organic light emitting device for the display device, wherein the organic electroluminescent device has high excitation energy.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naijo (2017/0358630) and Takeda (9,663,711), as applied to claims 2-3,13 above, and further of Han (2012/0286295).
Naijo teaches (at Figs 2-3; paragraphs 48-67) the display device as applied  to claims 1,21 above and fully repeated herein. 
Re-claim 7: Naijo already teaches the display device, but lacks further comprising a hole transport region and an electron transport region. 
However, Han teaches (at Figs 5-7, para 51-75; Figs 1-4; para 3-50) the display device comprising the light emitting device 10 and a light receiving device 20,20a (Figs 3,5-7; para 42-4), wherein the photoactive layer 24 (para 37) as the light receiving layer comprises a multilayer structure including the donor layer with a hole transport layer, and the acceptor layer with an electron transport layer, wherein that hole transport layer (para 37,34,71-75; Figs 7,5-7) is disposed on the light receiving electrode 22a,18b and also on the light emitting electrode 12a (Fig 7, para 31-37), and wherein that the electron transport layer (para 37,34,71-75; Figs 7,5-7) is disposed on the photoactive layer 24 as the light receiving layer 24 and also on the light emitting layer 14a (Fig 7, para 31-37).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate and hold the display device of Naijo by additionally disposing and employing the hole transport layer and the electron transport layer, as taught by Han above. This is because of the desirability employ the hole transport layer and the electron transport layer to increase the transporting of electrons and holes, the efficiency of the display device is enhanced and improved.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Naijo (2017/0358630) taken with Han (2012/0286295).
Naijo teaches (at Figs 2-3; paragraphs 48-67) the display device as applied  to claims 1,21 above and fully repeated herein.
Re-claim 6: Naijo already teaches the display device, but lacks further comprising a hole transport region and an electron transport region. 

 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate and hold the display device of Naijo by additionally disposing and employing the hole transport layer and the electron transport layer, as taught by Han above. This is because of the desirability employ the hole transport layer and the electron transport layer to increase the transporting of electrons and holes, the efficiency of the display device is enhanced and improved.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naijo (2017/0358630) taken with Yamamoto (2017/0103248).
Naijo teaches (at Figs 2-3; paragraphs 48-67) the display device as applied  to claims 1,21 above and fully repeated herein.
Re-claim 11: Naijo already teaches the display device, but lacks mentioning the external object being a finger.
   Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate and hold the display device of Naijo by using the finger as taught by Yamamoto, because of the desirability to use and hold the display device by a user, conveniently, wherein the light is reflected from the finger.





Response to Amendment  
Applicant's Amendment filed Jan 28, 2021 and remarks thereof with respect to claims 1-3,6-7,9-21 have been considered but are moot in view of the new ground(s) of rejection
 
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
  
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822